UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4469


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PHILLIP RYAN GARRISON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:08-cr-00072-WO-1)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Anand P. Ramaswamy, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Phillip Ryan Garrison appeals from the district court’s order revoking his

supervised release and imposing a 20-month sentence. Counsel has filed an Anders v.

California, 386 U.S. 738 (1967) brief, stating that there are no meritorious issues for

appeal, but questioning whether Garrison’s sentence was plainly unreasonable. The

Government has declined to file a brief and Garrison was notified of his right to file a pro

se informal brief, but he has not done so. We affirm.

       We discern no error in the district court’s decision to impose a 20-month sentence

and terminate supervision thereafter. This court will affirm a sentence imposed after

revocation of supervised release if it is within the prescribed statutory range and is not

plainly unreasonable. United States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006).

While a district court must consider the Chapter Seven policy statements, U.S.

Sentencing Guidelines Manual Ch. 7, Pt. B, and the statutory requirements and factors

applicable to revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2012), the

district court ultimately has broad discretion to revoke supervised release and impose a

term of imprisonment up to the statutory maximum. Crudup, 461 F.3d at 438-39.

       A supervised release revocation sentence is procedurally reasonable if the district

court considered the Chapter 7 advisory policy statements and the § 3553(a) factors it is

permitted to consider in a supervised release revocation case. See 18 U.S.C. § 3583(e);

Crudup, 461 F.3d at 439-40. A revocation sentence is substantively reasonable if the

district court stated a proper basis for concluding the defendant should receive the

sentence imposed, up to the statutory maximum. Crudup, 461 F.3d at 440. Only if a

                                             2
sentence is found procedurally or substantively unreasonable will this court “then decide

whether the sentence is plainly unreasonable.” Id. at 439 (emphasis omitted).

       The court adequately stated permissible reasons for the sentence including that

Garrison had a pattern of continuing to use marijuana, even after the court gave him

opportunities to receive mental health and substance abuse counseling because Garrison

stated that he used marijuana to cope with depression. The court noted that it had

previously imposed home monitoring. The court acknowledged that the sentence was

within the statutory maximum of 24 months (less the previously imposed term). We

conclude that the court’s explanation was adequate to support and review the sentence

and that it was not plainly unreasonable. See 18 U.S.C. § 3583(e); Crudup, 461 F.3d at

439-40. We have carefully reviewed the record and Anders brief and conclude that

Garrison’s sentence is not plainly unreasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal.         We therefore affirm the revocation

judgment. This court requires that counsel inform Garrison, in writing, of the right to

petition the Supreme Court of the United States for further review. If Garrison requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Garrison.




                                             3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4